Exhibit 10(PP)

 

LOGO [g21630tax1.jpg]



--------------------------------------------------------------------------------

Introduction

 

Effective planning and management of your personal taxes play an important role
in your ability to make the most of the attractive wealth-building opportunities
offered in Alcoa’s executive total compensation package. By providing
professional income tax preparation services, the Income Tax Preparation Program
helps you maximize the tax efficiency of your personal financial decisions while
also reducing the demands of preparing your annual tax returns.

 

Offering you the tax expertise and resources of Deloitte & Touche—with the
flexibility to use other tax professionals if you choose—the program:

 

  •   provides ongoing tax preparation services to make it easy for you to
determine your annual tax liability and file your tax returns;

 

  •   offers you expert, confidential advice on personal tax issues ranging from
estate tax considerations to the taxes on your Alcoa stock options, retirement
plan distributions, and personal investments; and

 

  •   invites you to quarterly “Corporate Executive Connection” Webcasts
regarding various financial planning topics.

 

Thus, the program can help you develop long-range tax strategies that enhance
the value of your Alcoa compensation and benefits and support your personal
financial needs and goals.

 

How the Program Works

 

Who Is Eligible

 

The program is available to U.S. executives in job grades 24 and above at Alcoa
or one of its subsidiaries.

 

You’re covered under the program on your first day as an eligible executive.
Coverage ends as shown below:

 

  •   If you leave the company, your eligibility ends on your last day of work.

 

  •   If you retire on January 1, you are eligible to use the program for the
prior tax year only. If you retire on February 1 or later, you are eligible to
use the program for the current and prior tax years.

 

  •   If you should die while you are an active employee, your surviving spouse
is eligible to use the program in the year of your death.

 

The program can help you develop long-range tax strategies that enhance the
value of your Alcoa executive total compensation and support your personal
financial needs and goals.

 

1



--------------------------------------------------------------------------------

Services Provided

 

The program is designed to relieve you of much of the burden of preparing your
annual income tax returns. It offers you professional assistance with preparing
your federal, state, and (if applicable) local income tax returns each year, as
well as other forms (e.g., estate and gift tax) you may be required to file.

 

In addition, the program enables you to tap ongoing professional advice about
the tax implications of personal financial decisions and transactions, such as
relocation, your Alcoa retirement plan distributions, and stock option exercise
strategies. Indeed, you can use the program to get expert advice on a wide range
of personal tax matters—from taxes on your investments to how you structure the
ownership of financial assets within your family.

 

Alcoa has arranged for Deloitte & Touche to provide tax preparation services to
eligible executives. Executives who elect not to use the services of Deloitte &
Touche may use any qualified local tax preparer.

 

Using Deloitte & Touche for program services can save you time in educating your
return preparer about your compensation and benefit programs because Deloitte &
Touche is thoroughly familiar with Alcoa’s programs.

 

In addition, Deloitte & Touche monitors your tax situation at various points
during the year to make sure you do not have too little (or too much) withheld
for taxes. This valuable service can help you minimize your withholding while
also avoiding federal tax penalties that can be assessed when too little tax is
withheld. Deloitte & Touche also gives you ongoing information and ideas about
personal tax planning issues via periodic newsletters and other resources.

 

Cost of the Program

 

Alcoa pays the cost of covered services under the program, up to the Deloitte &
Touche standard fee for executive tax preparation assistance (currently $1,200
plus up to $500 per year for responding to inquiries from tax authorities or
audits). Note that you will have imputed taxable income equal to the value of
any services you receive from Deloitte & Touche under the program.

 

If you request advice that will require extensive tax research or other
additional services, Deloitte & Touche will inform you that your request is
likely to result in fees beyond those paid under Alcoa’s program. Any services
that exceed the program limit will be your responsibility.

 

Using a Tax Professional Other than Deloitte & Touche

 

If you use a tax professional other than Deloitte & Touche, you simply pay for
the services you receive and send a copy of the bill to the Alcoa Compensation
Department, Alcoa Corporate Center, Pittsburgh, PA, 15212. You will be
reimbursed up to the program limit. Applicable income and FICA taxes on the
amount of reimbursement will be deducted from your payment. You are responsible
for any fees in excess of the program limit.

 

2



--------------------------------------------------------------------------------

How to Participate

 

A representative of Deloitte & Touche will contact you when you first become
eligible for the program. As a preliminary step, you will be asked to provide
your tax returns for the preceding two years so that Deloitte & Touche can gain
an understanding of your personal tax situation and tax planning needs.

 

Early each calendar year, Deloitte & Touche will send you an information request
to help you gather and organize the information your tax preparer will need to
complete your returns. Your tax preparer will work with you (and other family
members, as appropriate) in preparing your returns.

 

Late each year, you will receive a notice from Alcoa asking if you want to
continue participating in the program. You may use the program as long as you
remain actively employed by Alcoa (see “Who Is Eligible” on page 1).

 

Confidentiality of Personal Tax Information

 

If you participate in the program, all personal financial information you
provide to Deloitte & Touche or any other tax professional will be held in the
strictest confidence. Alcoa will have no access to this information.

 

Keep in mind that participation in the program is completely voluntary and that
any tax counseling you receive is a form of private advice between the tax
professional and you. Alcoa is in no way responsible for the ultimate
consequences of that advice.

 

The program enables you to tap ongoing professional advice about the tax
implications of your personal financial decisions and transactions, such as your
Alcoa retirement plan distributions and stock option exercise strategies.

 

For More Information

 

If you have questions about the program or services provided, contact TBG
Consulting at 1-800-984-9726 (in the U.S.), 1-412-553-3122 (outside the U.S.),
or 225-3122 on the Alcoa ActNet. If you have questions about Deloitte & Touche
and its services, contact Joyce Schnur at 412-338-7790 or to
jschnur@deloitte.com

 



--------------------------------------------------------------------------------

What Happens When: A Reference Guide

 

You first become eligible to receive program services   You will be contacted by
a representative of Deloitte & Touche to discuss your needs and personal tax
situation. You want to use a tax professional other than Deloitte & Touche   You
may do so. Simply submit your bills for services covered under the program to
the Alcoa Compensation Department for reimbursement. Your employment with Alcoa
ends (due to voluntary termination, retirement or death)  

Coverage ends as shown below:

 

•        If you leave the company, your eligibility ends on your last day of
work.

   

•        If you retire on January 1, you are eligible to use the program for the
prior tax year only. If you retire on February 1 or later, you are eligible to
use the program for the current and prior tax years.

   

•        If you should die while you are an active employee, your surviving
spouse is eligible to use the program in the year of your death.

 

4



--------------------------------------------------------------------------------

This pamphlet describes the Alcoa Income Tax Preparation Program as of July
2003. While Alcoa has contracted with Deloitte & Touche to provide tax
preparation and advisory services to our senior leadership, Alcoa assumes no
responsibility for the advice provided nor for the ultimate consequences of that
advice. Alcoa reserves the right to change or terminate the program at any time
for any reason. Participation in the program is voluntary and does not give
anyone the right to continued employment with Alcoa.

 

LOGO [g21630tax6_1.jpg]    

Copyright ©2003 by Alcoa Inc.

All rights reserved.

  LOGO [g21630txa6_2.jpg]

 